Proskatjer, J.
(dissenting). This defendant has been convicted for possession of certain obscene printed matter, “ with intent to sell and show.” The proof was that the defendant had in his possession the two engraved metal plates from which pages of a book were to be printed. He did not do the printing himself, but employed a third person to do it. He certainly had no intent to “ sell and show ” these plates, which are substantially illegible. Nor is there a scintilla of proof that he had any knowledge of their contents. He never saw the sheets which were printed from *238them and they are themselves readable only by the process of studying them out from right to left. It is noteworthy, moreover, that the People’s brief concedes that the two plates which were put in evidence constituted a part of some two hundred plates. It is unreasonable to assume that the defendant deciphered all two hundred of these plates or, by chance, the two plates marked in evidence. The inference that he knew the contents of the plates is, therefore, unfounded. To convict under this statute, it is necessary to prove that defendant had knowledge of the contents of the plates. (People v. Brainard, 192 App. Div. 816; People v. Persce, 204 N. Y. 397; Rosen v. United States, 161 U. S. 29; State v. Holedger, 15 Wash. 443; 46 Pac. 652.)
For these reasons I dissent and' vote to reverse and dismiss the information and .discharge the prisoner.
McAvoy, J., concurs.
Judgment affirmed.